Exhibit 10.2

Execution Version

DEUTSCHE BANK AG NEW YORK BRANCH

DEUTSCHE BANK SECURITIES INC.

60 Wall Street

New York, New York 10005

CONFIDENTIAL

January 19, 2018

Atkore International, Inc.

16100 S. Lathorp Avenue

Harvey, IL 60426

Attention: James Mallak, CFO

Atkore International, Inc.

Commitment Letter

Ladies and Gentlemen:

You have advised us that Atkore International, Inc., a Delaware corporation (the
“Borrower” or “you”) intends to finance the payment of a dividend by the Company
to its indirect parent Atkore International Group Inc., a Delaware corporation
(“Parent”), to facilitate the repurchase by Parent from certain of its equity
holders of up to $375.0 million of capital stock of Parent (the “Repurchase”).
You have further advised Deutsche Bank AG New York Branch (“DBNY”) and Deutsche
Bank Securities Inc. (“DBSI”; collectively DBNY and any Additional Committing
Lenders (as defined below), the “Committed Lenders”, “we” or “us”) that, in
connection with the foregoing, you intend to consummate the other Transactions
described in the Transaction Description attached hereto as Exhibit A (the
“Transaction Description”). Capitalized terms used but not defined herein shall
have the meanings assigned to them in the Transaction Description and in the
Summaries of Principal Terms and Conditions attached hereto as Exhibit B (the
“Term Sheet”) and the Summary of Additional Conditions attached hereto as
Exhibit C (the “Summary of Additional Conditions”; together with this commitment
letter, the Transaction Description and the Term Sheet, collectively, the
“Commitment Letter”).

You have further advised each of the Committed Lenders that, in connection
therewith, it is intended that the financing for the Transactions will include
an incremental first lien secured term loan facility described in the Term
Sheet, in an aggregate principal amount of up to $425.0 million (plus, at the
Borrower’s option pursuant to the terms of the Fee Letter (as defined below),
the amount of any Flex Increase) (the “Incremental Facility”), to be documented
as an incremental term loan facility under the Amended and Restated First Lien
Credit Agreement, dated as of



--------------------------------------------------------------------------------

December 22, 2016, among the Borrower, the lenders from time to time party
thereto, DBNY, as administrative agent and collateral agent, and the other
agents party thereto (as amended, supplemented, waived or otherwise modified
from time to time, the “Existing Credit Agreement”).

In connection with the foregoing, DBNY is pleased to advise you of its
commitment to provide 100%, of the Incremental Facility (including without
limitation, any Flex Increase), subject only to the conditions set forth in the
Funding Conditions Provision (as defined below), in the Summary of Additional
Conditions and under the heading “Conditions Precedent to Initial Extension of
Credit” in the Term Sheet.

It is agreed that DBSI will act as a joint lead arranger and bookrunner for the
Incremental Facility (in such capacity, the “Lead Arranger” and, collectively
with any other arrangers or bookrunners appointed pursuant to the following
paragraph, the “Lead Arrangers”); provided that DBSI shall have “left” placement
in any and all marketing materials or other documentation used in connection
with the Incremental Facility and shall hold the leading role, rights and
responsibilities conventionally associated with such “left” placement, including
maintaining sole “physical books” in respect of the Incremental Facility.

You may, on or prior to the date that is 3 business days after the date of this
Commitment Letter, appoint additional agents, co-agents, lead arrangers,
bookrunners, managers or arrangers (any such agent, co-agent, lead arranger,
bookrunner, manager or arranger, an “Additional Committing Lender”) or confer
other titles in respect of the Incremental Facility in a manner and with
economics determined by you in consultation with the Lead Arrangers (it being
understood that, to the extent you appoint Additional Committing Lenders or
confer other titles in respect of the Incremental Facility, (x) each such
Additional Committing Lender will assume a portion of the commitments of the
Incremental Facility on a pro rata basis (and the commitments of the Committed
Lenders as of the date hereof with respect to such portion will be reduced
ratably) and (y) the economics allocated to the Committed Lenders as of the date
hereof in respect of the Incremental Facility will be reduced ratably by the
amount of the economics allocated to such appointed entities upon the execution
by such financial institution of customary joinder documentation and,
thereafter, each such financial institution shall constitute a “Committed
Lender” hereunder and under the Fee Letter); provided that (i) fees will be
allocated to each such appointed entity on a pro rata basis in respect of the
commitments it is assuming or on such other basis as you and the Lead Arrangers
may agree and (ii) in no event shall the Lead Arrangers party to this Commitment
Letter as of the date hereof be entitled to less than 60.0% of the economics of
the relevant Incremental Facility. No compensation (other than that expressly
contemplated by this Commitment Letter and the Fee Letter and other than in
connection with any additional appointment referred to above) will be paid to
any Lender in connection with the Incremental Facility unless you and we so
agree.

 

2



--------------------------------------------------------------------------------

The Committed Lenders reserve the right, prior to or after the execution of
definitive documentation for the Incremental Facility (which we agree will be
initially drafted by your counsel), to syndicate all or a portion of the
Committed Lenders’ commitments hereunder to a group of financial institutions
(together with the Committed Lenders, the “Lenders”) identified by the Committed
Lenders in consultation with you and reasonably acceptable to them and you (in
each case, such consent not to be unreasonably withheld), it being understood
that we will not syndicate to any Disqualified Party (as defined in the Existing
Credit Agreement); provided that, notwithstanding each Committed Lender’s right
to syndicate the Incremental Facility and receive commitments with respect
thereto, it is agreed that any syndication, assignment, or receipt of
commitments in respect of, all or any portion of a Committed Lender’s
commitments hereunder prior to the initial funding under the Incremental
Facility shall not be a condition to such Committed Lender’s commitments nor
reduce such Committed Lender’s commitments hereunder with respect to the
Incremental Facility (provided, however, that, notwithstanding the foregoing,
assignments of a Committed Lender’s commitments, which are effective
simultaneously with the funding of such commitments by the assignee, shall be
permitted) (the date of such initial funding under the Incremental Facility, the
“Closing Date”) and, unless you otherwise agree in writing, each Committed
Lender shall retain exclusive control over all rights and obligations with
respect to its commitments, including all rights with respect to consents,
modifications, waivers and amendments, until the Closing Date has occurred.
Without limiting your obligations to assist with syndication efforts as set
forth below, it is understood that the Committed Lenders’ commitments hereunder
are not subject to or conditioned on the syndication of the Incremental
Facility. The Committed Lenders intend to commence syndication efforts promptly
upon the execution of this Commitment Letter and as part of their syndication
efforts, it is their intent to have Lenders commit to the Incremental Facility
prior to the Closing Date (subject to the limitations set forth in the second
preceding sentence). You agree actively to assist the Committed Lenders to
actively assist the Committed Lenders (and to use your commercially reasonable
efforts to cause the Sponsor (as defined in the Existing Credit Agreement) to
actively assist the Committed Lenders) in completing a timely syndication that
is reasonably satisfactory to them and you. Such assistance shall include,
without limitation, until the earlier to occur of (i) a Successful Syndication
(as defined in the Fee Letter) and (ii) 45 days after the Closing Date, (a) your
using commercially reasonable efforts to ensure that any syndication efforts
benefit materially from the existing lending and investment banking
relationships of you and the Sponsor, (b) direct contact between senior
management, representatives and advisors of you and the Sponsor, on the one
hand, and the proposed Lenders, on the other hand, in all such cases at times
mutually agreed upon, (c) your and the Sponsor’s assistance in the preparation
of a customary lenders presentation for the Incremental Facility (the “Lenders
Presentation”) and your using commercially reasonable efforts to provide such
Lenders Presentation (other than the portions thereof customarily provided by
financing arrangers) to us reasonably promptly after the date hereof, (d) prior
to the launch of syndication, using your commercially reasonable efforts to
confirm or procure a public corporate credit rating and a public corporate
family rating (but no specific rating) in respect of the Borrower from
Standard & Poor’s Ratings Services (“S&P”) and Moody’s Investors Service, Inc.
(“Moody’s”), respectively, and public ratings (but in each case, no specific
rating) for the Incremental Facility from each of S&P and Moody’s, (e) the
hosting, with the Committed Lenders, of no more than one meeting (which may be

 

3



--------------------------------------------------------------------------------

telephonic) to be mutually agreed upon of prospective Lenders at a time and
location to be mutually agreed upon and (f) your ensuring that there shall be no
competing issues of debt securities or commercial bank or other credit
facilities of Parent or any of its subsidiaries being offered, placed or
arranged (other than any short-term working capital facilities, capital leases,
purchase money indebtedness and equipment financings, in each case, entered into
in the ordinary course of business and any other indebtedness to be mutually
agreed) if the offering, placement or arrangement of such debt securities or
commercial bank or other credit facilities would have, in the reasonable
judgment of the Lead Arrangers, a detrimental effect upon the primary
syndication of the Incremental Facility. Notwithstanding anything to the
contrary contained in this Commitment Letter or the Fee Letter, but without
limiting your obligations to assist with syndication efforts as set forth
herein, it is understood that neither the commencement nor completion of the
syndication of the Incremental Facility, shall constitute a condition to the
availability of the Incremental Facility on the Closing Date or at any time
thereafter.

The Lead Arrangers will, in consultation with you, manage all aspects of any
syndication of the Incremental Facility, including decisions as to the selection
of institutions to be approached and when they will be approached, when their
commitments will be accepted, which institutions will participate (which
institutions shall be reasonably acceptable to you), the allocation of the
commitments among the Lenders and the amount and distribution of fees among the
Lenders. To assist the Lead Arrangers in their syndication efforts, you agree
promptly to prepare and provide (and to use commercially reasonable efforts to
cause the Sponsor to provide) to the Committed Lenders all customary information
with respect to you, the Sponsor and the Transactions, including all financial
information and projections (such projections, together with any financial
estimates, budgets, forecasts and other forward-looking information, the
“Projections”), as the Committed Lenders may reasonably request in connection
with the structuring, arrangement and syndication of the Incremental Facility.
You hereby represent and warrant that, (a) all written information and written
data other than the Projections and information of a general economic or general
industry nature (the “Information”) that has been or will be made available to
the Committed Lenders by or on behalf of you or any of your representatives,
taken as a whole, is or will be, when furnished, correct in all material
respects and does not or will not, when furnished, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained therein not materially misleading in light of the
circumstances under which such statements are made (after giving effect to all
supplements thereto) and (b) the Projections that have been or will be made
available to the Committed Lenders by or on behalf of you or any of your
representatives have been or will be prepared in good faith based upon
assumptions that you believe to be reasonable at the time made and at the time
the related Projections are made available to the Committed Lenders; it being
understood that the Projections are as to future events and are not to be viewed
as facts and that actual results during the period or periods covered by any
such Projections may differ significantly from the projected results and such
differences may be material. You agree that if, at any time prior to the Closing
Date and, thereafter, until the earlier to occur of (i) a Successful Syndication
and (ii) 45 days after the Closing Date, you become aware that any of the
representations in the preceding

 

4



--------------------------------------------------------------------------------

sentence would be incorrect in any material respect if the Information and
Projections were being furnished, and such representations were being made, at
such time, then you will use commercially reasonable efforts to promptly
supplement the Information and the Projections so that such representations will
be correct in all material respects under those circumstances. In arranging and
syndicating the Incremental Facility, the Committed Lenders will be entitled to
use and rely primarily on the Information and the Projections without
responsibility for independent verification thereof.

Notwithstanding anything herein to the contrary, the only financial statements
that shall be required to be provided to the Committed Lenders or the Lead
Arrangers in connection with the syndication of the Incremental Facility shall
be the financial statements required pursuant to the Existing Credit Agreement
as of the Closing Date.

You hereby acknowledge that (a) the Committed Lenders will make available
Information and Projections to the proposed syndicate of Lenders by posting such
Information and Projections on IntraLinks, SyndTrak Online, Debtdomain or
similar electronic means and (b) certain of the Lenders (each, a “Public
Lender”) may wish to receive only information that (i) is publicly available or
(ii) is not material with respect to you or your securities for purposes of
United States federal and state securities laws (collectively, the “Public Side
Information”). If reasonably requested by the Committed Lenders you will use
commercially reasonable efforts to assist us in preparing a customary additional
version of the Lenders Presentation to be used by Public Lenders. The
information to be included in the additional version of the Lenders Presentation
will contain only Public Side Information. It is understood that in connection
with your assistance described above, an authorization letter, in form
substantially similar to authorization letters delivered by companies sponsored
by the Sponsor, will be included with the delivery of the Lenders Presentation,
which authorization letter authorizes the distribution of the Lenders
Presentation to prospective Lenders, containing a representation to the Lead
Arrangers that the public-side version contains only Public Side Information
(and, in each case, a “10b-5” representation to the Lead Arrangers customary for
companies sponsored by the Sponsor), which Lenders Presentation shall exculpate
you and the Sponsor, and your and their respective affiliates and us with
respect to any liability related to the use of the Lenders Presentation or any
related marketing material by the recipients thereof. You agree to use
commercially reasonable efforts to identify that portion of the Information that
may be distributed to the Public Lenders as “PUBLIC”, which, at the minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof. You agree that by your marking such materials “PUBLIC”, you shall be
deemed to have authorized the Lead Arrangers (subject to the confidentiality and
other provisions of this Commitment Letter) to treat such materials as
information that is Public Side Information (it being understood that you shall
not be under any obligation to mark any particular portion of the Information as
“PUBLIC”). You agree that, subject to the confidentiality and other provisions
of this Commitment Letter, the Lead Arrangers on your behalf may distribute the
following documents to all prospective lenders in the form provided to you and
to your counsel a reasonable time prior to their distribution, unless you or
your counsel advise the Lead Arrangers in writing (including by email) within a
reasonable time prior to their intended

 

5



--------------------------------------------------------------------------------

distribution that such material should only be distributed to prospective
lenders that are not Public Lenders (each, a “Private Lender”): (a) the Term
Sheet; (b) drafts and final definitive documentation with respect to the
Incremental Facility; (c) administrative materials prepared by the Committed
Lenders for prospective Lenders (such as a lender meeting invitation,
allocations and funding and closing memoranda); and (d) notification of changes
in the terms of the Incremental Facility. If you advise us that any of the
foregoing items should be distributed only to Private Lenders, then none of the
Lead Arrangers and the Committed Lenders will distribute such materials to
Public Lenders without your consent.

As consideration for the commitments of the Committed Lenders hereunder and
their agreement to perform the services described herein, you agree to pay (or
cause to be paid) the fees set forth in the Term Sheet and in the Fee Letter
dated the date hereof and delivered herewith with respect to the Incremental
Facility (the “Fee Letter”). Once paid, such fees shall not be refundable under
any circumstances.

The commitments of the Committed Lenders hereunder and their agreement to
perform the services described herein are subject solely to the conditions set
forth in the next sentence of this paragraph, in the Summary of Additional
Conditions and under the heading “Conditions Precedent to Initial Extension of
Credit” in the Term Sheet. In addition, the commitments of the Committed Lenders
hereunder are subject to the execution (as applicable) and delivery by the
Borrower, the Guarantors (as defined in Exhibit B hereto) and the officers
thereof, as the case may be, of definitive documentation, customary closing
certificates (including evidences of authority, charter documents, and officers’
incumbency certificates) and customary legal opinions with respect to the
Incremental Facility (the “Facility Documentation”), in each case consistent
with this Commitment Letter and the Fee Letter and, in the case of definitive
documentation, in accordance with Subsection 2.8 of the Existing Credit
Agreement; provided that, notwithstanding anything in this Commitment Letter,
the Fee Letter, the Facility Documentation or any other letter agreement or
other undertaking concerning the financing of the Transactions to the
contrary, the terms of the Facility Documentation shall be in a form such that
they do not impair the availability of the Incremental Facility on the Closing
Date if the conditions set forth in this paragraph, in the Summary of Additional
Conditions and under the heading “Conditions Precedent to Initial Extension of
Credit” in the Term Sheet are satisfied. There shall be no conditions (implied
or otherwise) to the commitments hereunder, including compliance with the terms
of this Commitment Letter, the Fee Letter or the Facility Documentation, other
than those expressly stated in the second sentence of this paragraph, in the
Summary of Additional Conditions and under the heading “Conditions Precedent to
Initial Extension of Credit” in the Term Sheet to be conditions to the initial
funding under the Incremental Facility on the Closing Date. This paragraph is
referred to as the “Funding Conditions Provision”.

You agree (a) to indemnify and hold harmless the Administrative Agent, each of
the Lead Arrangers, each of the Committed Lenders and their respective
affiliates and controlling persons and the respective officers, directors,
employees, agents, members and successors of each of the foregoing (each, an
“Indemnified Person”) from and against

 

6



--------------------------------------------------------------------------------

any and all losses, claims, damages, liabilities and expenses, joint or several,
of any kind or nature whatsoever to which such Indemnified Person may become
subject arising out of or in connection with this Commitment Letter, the Fee
Letter, the Transactions, the Incremental Facility or any related transaction or
any claim, litigation, investigation or proceeding, actual or threatened,
relating to any of the foregoing (any of the foregoing, a “Proceeding”),
regardless of whether such Indemnified Person is a party thereto and whether or
not such Proceedings are brought by you, your equity holders, affiliates,
creditors or any other person, and to reimburse such Indemnified Person upon
demand for any reasonable and documented out-of-pocket legal expenses of one
firm of counsel for all Indemnified Persons and, if necessary, one firm of local
counsel in each appropriate jurisdiction, in each case for all Indemnified
Persons (and, in the case of an actual or perceived conflict of interest where
the Indemnified Person affected by such conflict informs you of such conflict
and thereafter, after receipt of your consent (which shall not be unreasonably
withheld), retains its own counsel, of another firm of counsel for such affected
Indemnified Person) and other reasonable and documented out-of-pocket expenses
incurred in connection with investigating or defending any of the foregoing;
provided that the foregoing indemnity will not, as to any Indemnified Person,
apply to losses, claims, damages, liabilities or expenses (i) to the extent they
have resulted from the willful misconduct, bad faith or gross negligence of such
Indemnified Person or any Related Person of such Indemnified Person (as
determined by a court of competent jurisdiction in a final and non-appealable
decision), (ii) to the extent arising from a material breach of the obligations
of such Indemnified Person or any Related Person of such Indemnified Person
under this Commitment Letter or the Facility Documentation (as determined by a
court of competent jurisdiction in a final non-appealable decision) or
(iii) arising out of, or in connection with, any Proceeding that does not
involve an act or omission by you or any of your affiliates and that is brought
by an Indemnified Person against any other Indemnified Person other than any
Proceeding against the relevant Indemnified Person in its capacity or in
fulfilling its role as an agent, arranger or similar role under any of the
Incremental Facility, and (b) to reimburse the Committed Lenders from time to
time, upon presentation of a summary statement, for all reasonable and
documented out-of-pocket expenses (including but not limited to expenses of the
Committed Lenders’ due diligence investigation (and with respect to third party
diligence expenses, to the extent any such expenses have been previously
approved by you, such approval not to be unreasonably withheld), syndication
expenses, travel expenses and reasonable fees, disbursements and other charges
of counsel to the Administrative Agent identified in the Term Sheet (and, for
the avoidance of doubt, not of counsel to any Committed Lender or Lead Arranger
individually) and of a single local counsel to the Administrative Agent in each
relevant jurisdiction, except allocated costs of in-house counsel), in each case
incurred by the Committed Lenders in connection with the Incremental Facility
and the preparation of this Commitment Letter, the Fee Letter and the Facility
Documentation (collectively, the “Expenses”); provided that, you shall not be
required to reimburse any of the Expenses in the event the Closing Date does not
occur. Notwithstanding any other provision of this Commitment Letter, (i) no
Indemnified Person shall be liable for any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems (including
IntraLinks, SyndTrak Online or Debtdomain), except to

 

7



--------------------------------------------------------------------------------

the extent such damages have resulted from the willful misconduct, bad faith or
gross negligence of such Indemnified Person or any Related Person of such
Indemnified Person (as determined by a court of competent jurisdiction in a
final and non-appealable decision), and (ii) none of you, the Sponsor or any
Indemnified Person shall be liable for any indirect, special, punitive or
consequential damages in connection with your or their activities related to the
Incremental Facility or this Commitment Letter; provided that nothing contained
in this clause (ii) shall limit your indemnity or reimbursement obligations to
the extent such indirect, special, punitive or consequential damages are
included in any third party claim in connection with which such Indemnified
Person is entitled to indemnification hereunder. For purposes hereof, a “Related
Person” of an Indemnified Person means, if such Indemnified Person is the
Administrative Agent, a Lead Arranger or a Committed Lender or any of its
affiliates and controlling persons, or any of its or their respective officers,
directors, employees, agents, members and successors, any of the Administrative
Agent, such Lead Arranger or such Committed Lender and its affiliates and
controlling persons, or any of its or their respective officers, directors,
employees, agents, members and successors.

Your indemnity and reimbursement obligations hereunder will be in addition to
any liability which you may otherwise have and will be binding upon and inure to
the benefit of any of your successors and assigns and the Indemnified Persons.

You acknowledge that the Committed Lenders and their affiliates may be providing
debt financing, equity capital or other services (including financial advisory
services) to other persons in respect of which you may have conflicting
interests regarding the transactions described herein and otherwise. Neither the
Committed Lenders nor any of their affiliates will use confidential information
obtained from or on behalf of you by virtue of the transactions contemplated by
this Commitment Letter or their other relationships with you in connection with
the performance by them of services for other persons, and neither the Committed
Lenders nor any of their affiliates will furnish any such information to other
persons. You also acknowledge that neither the Committed Lenders nor any of
their affiliates have any obligation to use in connection with the transactions
contemplated by this Commitment Letter, or to furnish to you, confidential
information obtained by them from other persons.

As you know, each Committed Lender, together with its affiliates, is a full
service securities firm engaged, either directly or through its affiliates, in
various activities, including securities trading, commodities trading,
investment management, research, financing and brokerage activities and
financial planning and benefits counseling for both companies and individuals.
In the ordinary course of these activities, the Committed Lenders and their
respective affiliates may actively engage in commodities trading or trade the
debt and equity securities (or related derivative securities) and financial
instruments (including bank loans and other obligations) of you, the Sponsor and
other companies that may be the subject of the arrangements contemplated by this
Commitment Letter for their own account and for the accounts of their customers
and may at any time hold long and short positions in such securities. Each
Committed Lender and its affiliates may also co-invest with, make direct
investments in, and invest or co-

 

8



--------------------------------------------------------------------------------

invest client monies in or with funds or other investment vehicles managed by
other parties, and such funds or other investment vehicles may trade or make
investments in securities of you, the Sponsor or other companies that may be the
subject of the arrangements contemplated by this Commitment Letter or engage in
commodities trading with any thereof.

The Committed Lenders and their respective affiliates may have economic
interests that conflict with those of you. You agree that the Committed Lenders
will act under this Commitment Letter as independent contractors and that
nothing in this Commitment Letter or the Fee Letter or otherwise will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Committed Lenders or any of their respective affiliates
and you and the Sponsor, your and their respective stockholders or your and
their respective affiliates with respect to the transactions contemplated by
this Commitment Letter and the Fee Letter. You acknowledge and agree that
(i) the transactions contemplated by this Commitment Letter and the Fee Letter
are arm’s-length commercial transactions between the Committed Lenders and their
respective affiliates, on the one hand, and you on the other, (ii) in connection
therewith and with the process leading to such transactions, each Committed
Lender and its applicable affiliates (as the case may be) is acting solely as a
principal and not as agents or fiduciaries of you and the Sponsor, your and
their respective management, stockholders, creditors or any other person,
(iii) the Committed Lenders and their applicable affiliates (as the case may be)
have not assumed an advisory or fiduciary responsibility or any other obligation
in favor of you with respect to the transactions contemplated hereby or the
process leading thereto (irrespective of whether the Committed Lenders or any of
their respective affiliates have advised or are currently advising you or the
Sponsor on other matters), except the obligations expressly set forth in this
Commitment Letter and the Fee Letter and (iv) you have consulted your own legal
and financial advisors to the extent you deemed appropriate. You further
acknowledge and agree that you are responsible for making your own independent
judgment with respect to such transactions and the process leading thereto.
Please note that the Committed Lenders and their affiliates do not provide tax,
accounting or legal advice. You hereby waive and release any claims that you may
have against the Committed Lenders (in their capacity as such) and their
applicable affiliates (as the case may be) with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transactions contemplated by this Commitment Letter.

This Commitment Letter and the commitments hereunder shall not be assignable by
you without the prior written consent of the Committed Lenders, not to be
unreasonably withheld (and any attempted assignment without such consent shall
be null and void), is intended to be solely for the benefit of the parties
hereto (and the Sponsor and the Indemnified Persons), is not intended to confer
any benefits upon, or create any rights in favor of, any person other than the
parties hereto (and the Sponsor and the Indemnified Persons) and is not intended
to create a fiduciary relationship among the parties hereto. Any and all
obligations of, and services to be provided by, the Committed Lenders hereunder
(including, without limitation, their commitments) may be performed and any and
all rights of the Committed Lenders hereunder may be exercised by or

 

9



--------------------------------------------------------------------------------

through any of their affiliates or branches; provided that with respect to the
commitments, any assignments thereof to an affiliate will not relieve the
Committed Lenders from any of their obligations hereunder unless and until such
affiliate shall have funded the portion of the commitment so assigned. This
Commitment Letter may not be amended or any provision hereof waived or modified
except by an instrument in writing signed by each of the Committed Lenders and
you. This Commitment Letter may be executed in any number of counterparts, each
of which shall be an original and all of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of a signature
page of this Commitment Letter by facsimile transmission or other electronic
transmission (e.g., a “pdf” or “tiff”) shall be effective as delivery of a
manually executed counterpart hereof. This Commitment Letter and the Fee Letter
(i) are the only agreements that have been entered into among the parties hereto
with respect to the Incremental Facility and (ii) supersede all prior
understandings, whether written or oral, among us with respect to the
Incremental Facility and set forth the entire understanding of the parties
hereto with respect thereto.

Each of the parties hereto agrees that (i) this Commitment Letter is a binding
and enforceable agreement (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law)) with respect to the subject matter
contained herein, including an agreement to negotiate in good faith the Facility
Documentation by the parties hereto in a manner consistent with this Commitment
Letter, it being acknowledged and agreed that the funding of the Incremental
Facility is subject to conditions precedent provided herein, subject to the
Funding Conditions Provision and (ii) the Fee Letter is a binding and
enforceable agreement (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law)) of the parties thereto with
respect to the subject matter set forth therein.

THIS COMMITMENT LETTER AND THE RIGHTS AND DUTIES OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER OR THE PERFORMANCE OF
SERVICES HEREUNDER.

 

10



--------------------------------------------------------------------------------

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Commitment Letter and the Fee Letter, or the
transactions contemplated hereby, and agrees that, to the extent permitted by
law, all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or in such Federal court, (b) waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Commitment Letter, the Fee Letter,
or the transactions contemplated hereby, in any such New York State court or in
any such Federal court, (c) waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court and (d) agrees that a final judgment in any such suit, action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Each of the parties
hereto agrees to commence any such action, suit, proceeding or claim either in
the United States District Court for the Southern District of New York or in the
Supreme Court of the State of New York, New York County, in each case, located
in the Borough of Manhattan.

This Commitment Letter is delivered to you on the understanding that none of the
Fee Letter and its terms or substance, or this Commitment Letter and its terms
or substance, shall be disclosed, directly or indirectly, to any other person or
entity (including other lenders, underwriters, placement agents, advisors or any
similar persons) except (a) to the Sponsor and to your and their respective
officers, directors, employees, attorneys, accountants and advisors on a
confidential and need-to-know basis, (b) if the Committed Lenders consent to
such proposed disclosure (such consent not to be unreasonably withheld),
(c) pursuant to the order of any court or administrative agency in any pending
legal or administrative proceeding, or otherwise as required by applicable law
or compulsory legal process or, to the extent requested or required by
governmental and/or regulatory authorities, in each case based on the reasonable
advice of your legal counsel (in which case, you agree, to the extent
practicable and not prohibited by law, to notify us of the proposed disclosure
in advance of such disclosure and if you are unable to notify us in advance of
such disclosure, such notice shall be delivered to us promptly thereafter to the
extent permitted by law) or (d) to the extent necessary in connection with the
exercise of any remedy or enforcement of any rights hereunder or under the Fee
Letter; provided that (i) [reserved], (ii) you may disclose this Commitment
Letter and the contents hereof in any public filing relating to the Transactions
and in the Lenders Presentation, in the case of the Lenders Presentation in a
manner to be mutually agreed upon, (iii) you may disclose this Commitment Letter
and the contents hereof to potential Lenders (including any prospective
Additional Committing Lender) and their respective officers, directors,
employees, attorneys, accountants, advisors and other representatives on a
confidential and need-to-know basis and to rating agencies in connection with
obtaining or updating ratings for the Borrower, the Incremental Facility or the
Facilities (as defined in the Existing Credit Agreement), (iv) you may disclose
the fees contained in the Fee Letter as part of a generic disclosure of
aggregate sources and uses related to fee

 

11



--------------------------------------------------------------------------------

amounts to the extent customary or required in marketing materials, any proxy or
other public filing and in the Lenders Presentation, (v) [reserved] and (vi) you
may disclose the Fee Letter and the contents thereof to any prospective
Additional Committing Lender and their respective officers, directors,
employees, attorneys, accountants, advisors and other representatives on a
confidential and need-to-know basis. The obligations under this paragraph with
respect to this Commitment Letter shall terminate automatically after the
Facility Documentation for the Incremental Facility shall have been executed and
delivered by the parties thereto. To the extent not earlier terminated, the
provisions of this paragraph with respect to this Commitment Letter shall
automatically terminate on the second anniversary hereof.

You agree that you will permit us to review and approve (such approval not to be
unreasonably withheld) any reference to us or any of our affiliates in
connection with the Incremental Facility or the transactions contemplated hereby
contained in any press release or similar written public disclosure prior to
public release.

The Committed Lenders and their affiliates will use all confidential information
provided to them or such affiliates by or on behalf of you hereunder or in
connection herewith solely for the purpose of providing the services that are
the subject of this Commitment Letter and shall treat confidentially all such
information; provided that nothing herein shall prevent any Committed Lender
from disclosing any such information (a) pursuant to the order of any court or
administrative agency or in any pending legal or administrative proceeding, or
otherwise as required by applicable law or compulsory legal process (in which
case such Committed Lender, to the extent not prohibited by applicable law,
agrees (except with respect to any routine or ordinary course audit or
examination conducted by bank examiners or any governmental bank regulatory
authority exercising examination or regulatory authority) to inform you promptly
thereof), (b) upon the request or demand of any regulatory authority having
jurisdiction over such Committed Lender or any of its affiliates (in which case
such Committed Lender, to the extent practicable and not prohibited by law,
agrees (except with respect to any routine or ordinary course audit or
examination conducted by bank examiners or any governmental bank regulatory
authority exercising examination or regulatory authority) to inform you promptly
thereof and if such Committed Lender is unable to notify you in advance of such
disclosure, such notice shall be delivered to you promptly thereafter to the
extent permitted by law), (c) to the extent that such information becomes
publicly available other than by reason of disclosure by any of the Committed
Lenders or any of their affiliates or any of the Committed Lenders’ and such
affiliates’ respective officers, directors, employees, attorneys, accountants,
advisors and other representatives in violation of any confidentiality
obligations owing to you, the Sponsor or any of their respective subsidiaries
(including those set forth in this paragraph), (d) to the extent that such
information is received by such Committed Lender or its affiliates from a third
party that is not, to such Committed Lender’s or its affiliates’ knowledge,
subject to confidentiality obligations owing to you, the Sponsor or any of their
respective subsidiaries, (e) to the extent that such information was already in
such Committed Lender’s or its affiliates’ possession on a non-confidential
basis without a duty of confidentiality owing to you, the Sponsor or any of
their respective affiliates being

 

12



--------------------------------------------------------------------------------

violated, or is independently developed by such Committed Lender or its
affiliates, (f) to such Committed Lender’s affiliates and such Committed
Lender’s and such affiliates’ respective trustees, officers, directors,
employees, attorneys, accountants, advisors and other representatives
(collectively, the “Representatives”) who need to know such information in
connection with the Transactions and are informed of the confidential nature of
such information and who agree to be bound by the terms of this paragraph (or
language substantially similar to this paragraph) (provided, that such Committed
Lender shall be responsible for its affiliates and its affiliates’
Representatives), (g) to potential or prospective Lenders, participants or
assignees and any direct or indirect contractual counterparties to any swap or
derivative transaction relating to the Borrower and its obligations under the
Incremental Facility (in each case, other than a Disqualified Party (as defined
in the Existing Credit Agreement)), in each case who agree to be bound by the
terms of this paragraph (or language substantially similar to this paragraph),
(h) subject to your prior approval of the information to be disclosed (such
approval not to be unreasonably withheld, conditioned or delayed), to rating
agencies in connection with obtaining or updating ratings for the Borrower, the
Incremental Facility or the Facilities (as defined in the Existing Credit
Agreement), (i) for purposes of establishing a “due diligence defense”, (j) to
the extent necessary in connection with the exercise of any remedy or
enforcement of any rights hereunder, (k) to any other party hereto or (l) to the
extent you consent to such proposed disclosure. Each Committed Lender shall be
principally liable to the extent any confidentiality restrictions set forth
herein are violated by one or more of its affiliates or any of its
Representatives to whom such Committed Lender has disclosed information pursuant
to clause (f) in the proviso in the first sentence of this paragraph. The
Committed Lenders’ obligations under this paragraph shall automatically
terminate and be superseded by the confidentiality provisions in the definitive
documentation relating to the Incremental Facility upon the initial funding of
the Incremental Facility thereunder, if and to the extent the Committed Lenders
are party thereto, and shall in any event terminate upon the second anniversary
of the date hereof.

The syndication, reimbursement and compensation provisions (if applicable in
accordance with the terms hereof and the Fee Letter), the indemnification,
waiver of indirect, special, punitive or consequential damages, confidentiality
(except to the extent set forth herein), jurisdiction, governing law and venue
provisions, the absence of fiduciary relationship and waiver of conflict
provisions in the ninth preceding paragraph and the waiver of jury trial
provisions contained herein and in the Fee Letter shall remain in full force and
effect regardless of whether Facility Documentation shall be executed and
delivered and notwithstanding the termination of this Commitment Letter or the
Committed Lenders’ commitments hereunder; provided that your obligations under
this Commitment Letter, other than those relating to the confidentiality of the
Fee Letter, syndication of the Incremental Facility and provision of
information, shall automatically terminate and be superseded by the Facility
Documentation upon the initial funding thereunder and the payment of all amounts
owing at such time hereunder and under the Fee Letter, and you shall be
automatically released from all liability in connection therewith at such time.

 

13



--------------------------------------------------------------------------------

We hereby notify you that pursuant to the requirements of the U.S. PATRIOT
Improvement and Reauthorization Act, Title III of Pub. L.107-56 (signed into law
October 26, 2001, as amended from time to time, the “PATRIOT Act”), each of the
Committed Lenders and each other Lender is required to obtain, verify and record
information that identifies the Borrower and each Guarantor, which information
includes the name, address, tax identification number and other information
regarding the Borrower and each Guarantor that will allow any of the Committed
Lenders or such Lender to identify the Borrower and such Guarantor in accordance
with the PATRIOT Act. This notice is given in accordance with the requirements
of the PATRIOT Act and is effective as to the Committed Lenders and each Lender.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to the Administrative Agent, on behalf of the Committed Lenders,
executed counterparts hereof and of the Fee Letter not later than 11:59 p.m.,
New York City time, on January 19, 2018. The Committed Lenders’ commitments
hereunder and agreements contained herein will expire at such time in the event
that the Administrative Agent has not received such executed counterparts in
accordance with the immediately preceding sentence. This Commitment Letter and
the commitments and undertakings of each of the Committed Lenders hereunder
shall automatically terminate upon the first to occur of (i) the three week
anniversary of the date hereof (the “Expiration Date”), unless each of the
Committed Lenders shall, in their discretion, agree in writing to an extension
and (ii) the consummation of the Transactions with or without the funding of the
Incremental Facility. You shall have the right to terminate this Commitment
Letter and the commitments of the Committed Lenders hereunder with respect to
the Incremental Facility (or a portion thereof pro rata among the Committed
Lenders under the Incremental Facility; provided that if, as a result of the
exercise by the Lead Arrangers of any flex rights pursuant to the flex
provisions in the Fee Letter, the Incremental Facility would not be fungible
with the Initial Term Loans (as defined in the Existing Credit Agreement), the
commitments may only be terminated in part if at least $250.0 million of
commitments remain in place on the Closing Date) at any time upon written notice
to the Committed Lenders from you, subject to your surviving obligations as set
forth in the third to last paragraph of this Commitment Letter and in the Fee
Letter.

[Remainder of this page intentionally left blank]

 

14



--------------------------------------------------------------------------------

The Committed Lenders are pleased to have been given the opportunity to assist
you in connection with the financing for the Repurchase.

 

Very truly yours,

[signature pages follow]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By:   /s/ Edwin E. Roland   Name: Edwin E.
Roland   Title: Managing Director By:   /s/ Alvin Varughese   Name: Alvin
Varughese   Title: Director

 

DEUTSCHE BANK SECURITIES INC. By:   /s/ Edwin E. Roland   Name: Edwin E. Roland
  Title: Managing Director By:   /s/ Alvin Varughese   Name: Alvin Varughese  
Title: Director

[Signature Page to Atkore Commitment Letter]



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first above written:

 

ATKORE INTERNATIONAL, INC.

By:   /s/ James A. Mallak   Name:   James A. Mallak   Title:   Vice President
and Chief Financial Officer

[Signature Page to Atkore Commitment Letter]



--------------------------------------------------------------------------------

CONFIDENTIAL   EXHIBIT A

Atkore International, Inc.

Transaction Description

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter to which this Exhibit A is attached (the
“Commitment Letter”) or in the other Exhibits to the Commitment Letter.

The Borrower intends to finance the payment of a dividend by the Company to its
indirect parent Atkore International Group Inc., a Delaware corporation
(“Parent”), to facilitate the repurchase by Parent from certain of its equity
holders of up to $375.0 million of capital stock of Parent (the “Repurchase”).

In connection with the foregoing, it is intended that:

 

a) The Borrower will obtain (1) up to $425.0 million under the Incremental
Facility, plus any Flex Increase, on or prior to the date of the Repurchase. The
proceeds from the Incremental Facility shall be used, inter alia, to consummate
the Repurchase, to fund the Prepayment (as defined below) and to pay fees,
premiums and expenses incurred in connection with the Transactions (such fees,
premiums and expenses, together with amounts necessary to consummate the
Repurchase and to fund the Prepayment, the “Transaction Costs”).

 

b) The Borrower will prepay all or a portion of the outstanding ABL Facility
Loans (as defined in the Existing Credit Agreement) under the Senior ABL
Facility (as defined in the Existing Credit Agreement) (the “Prepayment”).

The transactions described above and the payment of related fees, premiums and
expenses are collectively referred to herein as the “Transactions”.



--------------------------------------------------------------------------------

CONFIDENTIAL    EXHIBIT B

Atkore International, Inc.

Incremental Facility

Summary of Principal Terms and Conditions

All capitalized terms used but not defined herein shall have the meanings given
to them in the Commitment Letter to which this term sheet is attached, including
the other Exhibits thereto.

 

Borrower:    The Borrower under the Existing Credit Agreement (the “Borrower”).
Transactions:    As set forth in Exhibit A to the Commitment Letter. Agents:   
DBNY will act as sole and exclusive administrative agent and collateral agent
(in such capacity, the “Administrative Agent”) in respect of the Incremental
Facility pursuant to the Existing Credit Agreement for a syndicate of financial
institutions to be reasonably acceptable to the Lead Arranger and the Borrower
(together with the Committed Lenders, the “Lenders”), and will perform the
duties customarily associated with such roles. Joint Bookrunner and Lead
Arrangers:    DBSI (in such capacity, the “Lead Arranger”). Incremental
Facility:   

A first lien secured term loan facility (the “Incremental Facility”, the loans
thereunder, the “Incremental Loans”) in an aggregate principal amount of up to
$425.0 million plus, at the Borrower’s option pursuant to the terms of the Fee
Letter, any Flex Increase, to be documented as an incremental term loan facility
under the Existing Credit Agreement; provided that the aggregate principal
amount of the Incremental Facility shall not exceed the amount permitted to be
incurred under Section 2.8 of the Existing Credit Agreement.

 

The Incremental Facility will be effected by adding additional term loans to the
Initial Term Loans under the Existing Credit Agreement pursuant to an Increase
Supplement (as defined in the Existing Credit Agreement); provided that if, as a
result of the exercise by the Lead Arrangers of any flex rights pursuant to the

 

B-1



--------------------------------------------------------------------------------

   flex provisions in the Fee Letter, the Incremental Facility would not be
fungible with the Initial Term Loans (as defined in the Existing Credit
Agreement), the Incremental Facility will be effected by adding a new term loan
facility under the Existing Credit Agreement. Incremental Facility:    As per
the Existing Credit Agreement. Purpose:    The proceeds of borrowings under the
Incremental Facility will be used by the Borrower, on or following the date of
the initial borrowing under the Incremental Facility (the “Closing Date”),
together with (at the Borrower’s option) cash on hand and proceeds of ABL
Facility Loans (as defined in the Existing Credit Agreement), solely to fund the
Prepayment and to finance other Transaction Costs. Availability:    The
Incremental Facility will be available in a single drawing on the Closing Date.
Amounts borrowed under the Incremental Facility that are repaid or prepaid may
not be reborrowed. Interest Rates and Fees:    As set forth in Annex I hereto.
Default Rate:    As per the Existing Credit Agreement. Final Maturity and
Amortization:    The Incremental Facility will mature on December 22, 2023 (the
“Maturity Date”) and will amortize in equal quarterly installments in aggregate
annual amounts equal to 1.00% of the original principal amount of the
Incremental Facility, with the balance payable on the Maturity Date; provided
that individual Lenders shall have the right to agree to extend the maturity of
their Incremental Loans upon the request of the Borrower and without the consent
of any other Lender (as set forth in the Existing Credit Agreement). Guarantees:
   As per the Existing Credit Agreement and ratably with the existing Facilities
(as defined in the Existing Credit Agreement) under the Existing Credit
Agreement. Security:    As per the Existing Credit Agreement and ratably with
the existing facilities under the Existing Credit Agreement.

 

B-2



--------------------------------------------------------------------------------

Mandatory Prepayments:    As per the Existing Credit Agreement and ratably with
the existing term loans under the Existing Credit Agreement. Voluntary
Prepayments:    As per the Existing Credit Agreement. Documentation:   

The definitive documentation for the Incremental Facility will be negotiated in
good faith to reflect the terms set forth in the Commitment Letter and, if
applicable, the flex provisions of the Fee Letter, and in any event will contain
only those conditions to borrowing, representations and warranties, covenants
and events of default expressly set forth in this Term Sheet.

 

Notwithstanding the foregoing, the only conditions to the availability of the
Incremental Facility on the Closing Date shall be the applicable conditions set
forth in the Funding Conditions Provision and in Exhibit D to the Commitment
Letter and under the heading “Conditions Precedent to Initial Extension of
Credit” below.

Representations and Warranties:    As per the Existing Credit Agreement.
Conditions Precedent to Initial Extension of Credit:    The initial extension of
credit under the Incremental Facility will be subject solely to (a) the
applicable conditions set forth in the Funding Conditions Provision and in
Exhibit D to the Commitment Letter, (b) the condition that the representations
and warranties shall be true and correct in all material respects on and as of
the Closing Date (although any representation or warranty which expressly
relates to a given date or period shall be required only to be true and correct
in all material respects as of the respective date or for the respective period,
as the case may be), (c) the condition that no event of default under
Section 9.1(a) or 9.1(f) of the Existing Credit Agreement shall have occurred
and be continuing and (d) the receipt by the Administrative Agent of a completed
life-of-loan Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Fee Property (as defined in the
Credit Agreement), and to the

 

B-3



--------------------------------------------------------------------------------

   extent any building or mobile home located on any Mortgaged Fee Property is
located in a special flood hazard area, (i) a notice about special flood hazard
area status and flood disaster assistance duly executed by the applicable Loan
Party and (ii) evidence of flood insurance as required by Subsection 7.5 of the
Credit Agreement and otherwise in form and substance reasonably satisfactory to
the Administrative Agent. Affirmative Covenants:    As per the Existing Credit
Agreement. Negative Covenants:    As per the Existing Credit Agreement.
Financial Covenants:    None. Events of Default:    As per the Existing Credit
Agreement. Voting:    As per the Existing Credit Agreement. Cost and Yield
Protection:    As per the Existing Credit Agreement. Assignments and
Participations:    As per the Existing Credit Agreement. Successor
Administrative Agent:    As per the Existing Credit Agreement. Expenses and
Indemnification:    As per the Existing Credit Agreement; provided that, for the
avoidance of doubt, the reimbursement of the reasonable fees, disbursements and
other charges of counsel in connection with the preparation, execution, delivery
and syndication of the Incremental Facility shall be limited to fees,
disbursements and charges of counsel to the Administrative Agent and the Lead
Arranger identified herein (and, for the avoidance of doubt, not of counsel to
any other Committed Lender or any other Lead Arranger individually). Governing
Law and Forum:    As per the Existing Credit Agreement.
Counsel to the Administrative Agent and Lead Arranger:    Cahill Gordon &
Reindel LLP.

 

B-4



--------------------------------------------------------------------------------

CONFIDENTIAL   

ANNEX I TO

EXHIBIT B

 

Interest Rates:    The per annum interest rates under the Incremental Facility
will be as follows:    At the option of the Borrower, Adjusted LIBOR plus 3.00%
or ABR plus 2.00%.    The Borrower may elect interest periods of 1, 2, 3 or 6
months (or, if available to all relevant Lenders, 12 months or a shorter period)
for Adjusted LIBOR borrowings, as per the Existing Credit Agreement.   
Calculation of interest shall be on the basis of the actual days elapsed in a
year of 360 days (or 365 or 366 days, as the case may be, in the case of ABR
loans based on the Prime Rate), and interest shall be payable at the end of each
interest period and, in any event, at least every 3 months.    ABR shall mean
the “Alternate Base Rate” as defined in the Existing Credit Agreement.   
Adjusted LIBOR shall mean the “Adjusted LIBOR Rate” as defined in the Existing
Credit Agreement (it being understood and agreed, for the avoidance of doubt,
that the 1.00% per annum “LIBOR floor” shall also apply to the Incremental
Facility); provided that if, as a result of the exercise by the Lead Arrangers
of any flex rights pursuant to the flex provisions in the Fee Letter, the
Incremental Facility would not be fungible with the Initial Term Loans (as
defined in the Existing Credit Agreement), if at any time the Administrative
Agent determines (which determination shall be conclusive absent manifest error)
that (i) the circumstances set forth in Subsection 4.7 of the Existing Credit
Agreement have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in Subsection 4.7 of the Existing Credit
Agreement have not arisen but the supervisor for the administrator of the London
interbank offered rate or a governmental authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the London interbank offered rate shall no longer be used for
determining interest rates for loans in U.S. dollars, then the Administrative
Agent and the

 

B-I-1



--------------------------------------------------------------------------------

   Borrower shall endeavor to establish an alternate rate of interest to
Adjusted LIBOR that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to the Facility
Documentation and/or the Existing Credit Agreement, as necessary, to reflect
such alternate rate of interest and such other related changes to the Facility
Documentation and/or the Existing Credit Agreement as may be applicable.
Notwithstanding anything to the contrary in the Facility Documentation and/or
the Existing Credit Agreement, such amendment shall become effective without any
further action or consent of any other party to the Facility Documentation
and/or the Existing Credit Agreement.

 

B-I-2



--------------------------------------------------------------------------------

EXHIBIT C

Atkore International, Inc.

Summary of Additional Conditions

All capitalized terms used but not defined herein shall have the meaning given
to them in the Commitment Letter to which this Summary of Additional Conditions
is attached, including the other Exhibits thereto.

Except as otherwise set forth below, the initial borrowing under the Incremental
Facility shall be subject to the satisfaction or waiver of the following
additional conditions:

1. Since the date hereof, there has been no development or event relating to or
affecting any Loan Party (as defined in the Existing Credit Agreement) which has
had or would reasonably be expected to have a Material Adverse Effect (as
defined in the Existing Credit Agreement).

2. All fees related to the Transactions payable to the Lead Arrangers, the
Administrative Agent or the Lenders shall have been paid to the extent due.

3. The Lead Arrangers shall have received a certificate of the chief financial
officer or treasurer (or other comparable officer) of the Borrower substantially
in the form of Exhibit H to the Existing Credit Agreement certifying the
solvency, after giving effect to the Transactions, of the Borrower and its
subsidiaries on a consolidated basis.

4. The Lead Arrangers shall have received at least three business days prior to
the Closing Date all documentation and information as is reasonably requested in
writing by the Administrative Agent, at least seven business days prior to the
Closing Date, about the Borrower and the Guarantors mutually agreed to be
required by U.S. regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the PATRIOT Act.

5. You shall have provided to the Lead Arrangers the Lenders Presentation not
less than 7 consecutive business days prior to the Closing Date (or such shorter
period reasonably acceptable to the Lead Arrangers).

 

C-1